EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Meyer on January 24, 2022 (final approval was provided in a follow-up email message on the same date).

The application has been amended as follows: 

Claims 7-11 and 17-20 are rejoined.
The claims are amended as marked-up below.

Claim 1. 	A tubular sleeve comprising: 
a distal end opposite a proximal end; 
a cutout formed through the tubular sleeve proximate the distal end, the cutout defined in part by a first cutout edge portion and a second cutout edge portion, wherein the first cutout edge portion is positioned across the cutout from the second cutout edge portion; 
having a first end point and a second end point, and a second side edge having a third end point and a fourth end point, a distance between the first end point and the second end point is a first length and a distance between the third end point and the fourth end point is a second length, the distal strap trailing edge extending across the cutout, the first side edge extending between [[a]] the first end point and [[a]] the second end point  and the second side edge extending between [[a]] the third end point and [[a]] the fourth end point , the first length and the second length being equal, wherein the distal strap is affixed to the tubular sleeve proximate the distal end of the tubular sleeve such that the distal strap spans at least a first portion of the cutout; and 
an anterior patch having an anterior patch leading edge spaced away from the distal end and extending across the cutout, the anterior patch leading edge continuously overlapping the distal strap trailing edge from the first cutout edge portion to the second cutout edge portion to define at least a portion of an aperture, the aperture having a perimeter and being in communication with an interior volume of the tubular sleeve.  

Claim 17. 	A method of manufacturing a tubular sleeve having a cuff for receiving a thumb through an aperture, the method comprising the steps of: 
providing a tubular sleeve having a distal end and a proximal end;
affixing a first side edge of a distal strap to the tubular sleeve proximate a first cutout edge portion of a cutout of the tubular sleeve, the first side edge having a first end point and a second end point; 
 of the cutout of the tubular sleeve, the second side edge having a third end point and a fourth end point, 
wherein the first side edge extends between [[a]] the first end point and [[a]] the second end point and the second side edge extends between [[a]] the third end point and [[a]] the fourth end point, [[the]] a distance between the first end point and the second end point being equal to [[the]] a distance between the third end point and the fourth end point; and 
affixing an anterior patch to the tubular sleeve such that the anterior patch spans at least a portion of [[a]] the cutout and such that the distal strap trailing edge continuously overlaps an anterior patch leading edge from the first cutout edge portion to the second cutout edge portion to form an aperture, the aperture having a perimeter and being in communication with an interior volume of the tubular sleeve, 
wherein the anterior patch leading edge is spaced away from the [[first]] distal end of the tubular sleeve, 
wherein the tubular sleeve extends between [[a first]] the distal end and [[a second]] the proximal end, the [[first]] distal end including the cuff, the cuff having [[with]] a hand opening, the  cutout being defined through a wall of the tubular sleeve, the cutout [[having]] being defined at least in part by the first cutout edge portion and the second cutout edge portion, wherein the first cutout edge portion is positioned across the cutout from the second cutout edge portion.  

 wherein the step of affixing the anterior patch to the tubular sleeve includes the step of affixing an anterior patch first side edge to the tubular sleeve.  

Claim 19. 	The method of claim 18,  wherein the step of affixing the anterior patch to the tubular sleeve includes the step of affixing an anterior patch second side edge to the tubular sleeve.

Claims 1-13 and 15-20 are allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732